       Case: 3:17-cv-00947-slc Document #: 63 Filed: 01/15/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN HOBON,
individually and on behalf of
all others similarly situated,

                    Plaintiff,
                                                     CASE NO. 17-cv-947
      v.

PIZZA HUT OF SOUTHERN WISCONSIN, INC.
d/b/a PIZZA HUT, et al.

                    Defendants.


               NOTICE OF WITHDRAWAL OF CONSENT TO JOIN


      PLEASE BE ON NOTICE that, pursuant to the Court’s October 3, 2018

Order compelling certain putative collective action members to arbitration (ECF No.

43), Plaintiff hereby notifies the Court that the following opt-in plaintiffs withdraw

their consent to join this matter:

   1. Anthony Green;

   2. Cosme Garcia;

   3. Andrew Taft;

   4. Marina Younger;

   5. Marshall Barnes; and

   6. John Britt.
       Case: 3:17-cv-00947-slc Document #: 63 Filed: 01/15/19 Page 2 of 2



Defendants have produced arbitration agreements for these opt-in plaintiffs and

Andrew Taft, Marina Younger, Marshall Barnes, and John Britt have filed their

claims with the American Arbitration Association.

      Dated this 15th day of January, 2019.

                                          Respectfully submitted,


                                          s/ Larry A. Johnson
                                          Summer Murshid
                                          Bar Number 1075404
                                          Larry A. Johnson
                                          Bar Number 1056619
                                          Timothy Maynard
                                          Bar Number 1080953
                                          Attorneys for Plaintiffs

                                          Hawks Quindel, S.C.
                                          222 East Erie, Suite 210
                                          P.O. Box 442
                                          Milwaukee, WI 53201-0442
                                          Telephone: 414-271-8650
                                          Fax: 414-271-8442
                                          E-mail: ljohnson@hq-law.com
                                                   tmaynard@hq-law.com
                                                   smurshid@hq-law.com




                                    Page 2 of 2
